UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2361



DAVID FRANKLIN BLACK, in propria persona, qui
tam, a legally adjudicated total and permanent
physically disabled American veteran, in forma
pauperis, a custodial single parent,

                                              Plaintiff - Appellant,
          versus


KERRY NEWCOMBE, authorized representative Com-
monwealth of Virginia, Division of Child Sup-
port Enforcement (DCSE) Department of Social
Services, Winchester, VA; KATHLEEN GRIFFIN,
DCSE; DIANE DEVINE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-763-A)

Submitted:   December 26, 1996            Decided:   January 24, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


David Franklin Black, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for appointment of counsel. We have reviewed the record and

the district court's order and find no reversible error. According-

ly, we affirm on the reasoning of the district court. Black v.
Newcombe, No. CA-95-763-A (E.D. Va. June 8, 1995); see Equipment

Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347-48

(4th Cir. 1992) (discussing appellate review of premature appeals

under the doctrine of cumulative finality). We note that Appel-

lant's failure to note an appeal of the district court's March 19,
1996, order deprives us of jurisdiction to consider that order. We

deny Appellant's renewed motion for appointment of counsel. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3